Citation Nr: 1500513	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent prior to October 21, 2013 for asthmatic bronchitis with emphysema (also claimed as chronic obstructive pulmonary disease (COPD), diminished lung capacity, and scarring of the lungs).

2.  Entitlement to a disability rating greater than 60 percent beginning October 21, 2013 for asthmatic bronchitis with emphysema (also claimed as COPD, diminished lung capacity, and scarring of the lungs).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) prior to October 21, 2013.

3.  Entitlement to service connection for tingling and numbness of the bilateral feet and hands.

4.  Entitlement to service connection for damage to the trachea associated with service-connected asthmatic bronchitis with emphysema.

5.  Entitlement to service connection for esophageal damage associated with service-connected asthmatic bronchitis with emphysema . 

6.  Entitlement to service connection for tremors of the hands, legs, and body associated with service-connected asthmatic bronchitis with emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1974 through July 1976.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Significantly, in this decision the RO denied service connection for tingling and numbness of the bilateral feet and hands, damage to the trachea, esophageal damage, as well as tremors of the hands, legs, and body; and continued a 30 percent disability rating for the Veteran's service-connected asthmatic bronchitis with emphysema.  Thereafter, the Veteran perfected an appeal as to this decision.  

Subsequently, by rating decision dated in November 2013, the RO increased the Veteran's disability rating for asthmatic bronchitis with emphysema from 30 percent disabling to 60 percent disabling effective October 21, 2013.  As this is not the highest possible rating for this disability, the appeal continues both before and beginning October 21, 2013.  See AB v. Brown, 6 Vet. App. 35 (1993).  	

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in September 2014.  A transcript of this proceeding has been associated with the claims file.  

Additionally, with regard to the TDIU claim, during the September 2014 Board hearing, the Veteran reported that his employment as a truck driver for the past 30 years was in jeopardy as his recent diagnosis of COPD disqualified him from driving a commercial vehicle and that he lied to his employer about his COPD diagnosis.  Significantly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  Id. at 452-53.  In this regard, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in considering the increased rating issue on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, as reflected on the cover page.

During the September 2014 Board hearing, the Veteran raised the issues of entitlement to service connection for sleep apnea and anxiety, to include as secondary to his service-connected asthmatic bronchitis with emphysema.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS).  In addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the appellant's claim.  A review of the documents in such file reveals an October 2013 VA contract respiratory examination report.  The remaining documents in Virtual VA are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The issues of entitlement to an increased rating for service-connected asthmatic bronchitis with emphysema and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, during the September 2014 Board hearing, the Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for tingling and numbness of the bilateral feet and hands; damage to the trachea associated with service-connected asthmatic bronchitis with emphysema; esophageal damage associated with service-connected asthmatic bronchitis with emphysema; as well as tremors of the hands, legs, and body associated with service-connected asthmatic bronchitis with emphysema.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issues of entitlement to service connection for tingling and numbness of the bilateral feet and hands; damage to the trachea associated with service-connected asthmatic bronchitis with emphysema; esophageal damage associated with service-connected asthmatic bronchitis with emphysema; as well as tremors of the hands, legs, and body associated with service-connected asthmatic bronchitis with emphysema have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

	
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

During the September 2014 Board hearing, the Veteran indicated that he wished to withdraw his appeal pertaining to the issues of entitlement to service connection for tingling and numbness of the bilateral feet and hands; damage to the trachea associated with service-connected asthmatic bronchitis with emphysema; esophageal damage associated with service-connected asthmatic bronchitis with emphysema; as well as tremors of the hands, legs, and body associated with service-connected asthmatic bronchitis with emphysema.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal pertaining to the issues of entitlement to service connection for tingling and numbness of the bilateral feet and hands; damage to the trachea associated with service-connected asthmatic bronchitis with emphysema; esophageal damage associated with service-connected asthmatic bronchitis with emphysema; as well as tremors of the hands, legs, and body associated with service-connected asthmatic bronchitis with emphysema is dismissed.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
	
Initially, the Veteran was last afforded a VA examination for his service-connected asthmatic bronchitis with emphysema in October 2013.  Most recently, during the September 2014 Board hearing, the Veteran testified that the severity of his respiratory disorder had gotten progressively worse since 2010, and more specifically, since his October 2013 VA examination.   

Specifically, the Veteran testified that he believed that he was taking oral or perineural high disease corticosteroids or immunosuppressant medications to treat his emphysema, specifically Spiriva.  The Veteran also testified that he had undergone several pulmonary function tests over the last few years and that his lungs consistently only work at 40 percent of the level that they should be but that, during respiratory failure, he was as low as 27 percent.  Also, in an August 2014 statement, Dr. E.R.S. (a VA physician) wrote that the Veteran had severe obstructive lung disease with only 40 percent of the normal lung function of a man his age.  According to Dr. E.R.S., this degree of disease left the Veteran with severe impairment in exercise capabilities, such that he was only capable of sedentary work or very light exertion for short periods of time.  Any sustained or heavy work could not be performed without severe breathlessness and discomfort.  

The Veteran's service-connected asthmatic bronchitis with emphysema is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602.  Under DC 6602, a 60 percent evaluation is assignable for bronchial asthma with FEV-1 of 40-to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is assignable for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602.

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). 
      
Here, the Board finds that a new VA examination is warranted as the Veteran has not been afforded a VA examination for his for his service-connected asthmatic bronchitis with emphysema since October 2013 and pertinent medical evidence suggesting a possible increase in severity has been received since that time.  See August 2014 letter statement from Dr. E.R.S. and the Veteran's September 2014 hearing testimony.  Thus, the Veteran should be provided a new VA examination to ascertain the nature and severity of his service-connected asthmatic bronchitis with emphysema.

Also, the Board notes that, generally, when evaluating based on pulmonary function tests (PFTs), post-bronchodilator results are to be used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes. 38 C.F.R. § 4.96(d)(5) (2014).  The Board notes that the special provisions for applying the evaluation criteria for certain respiratory diseases under 38 C.F.R. § 4.96(d) are not for application in this case, as bronchial asthma is not one the diseases specified in this provision.

Significantly, the Board notes that the RO has been inconsistent in applying the results of the Veteran's PFTs in both December 2009 and October 2013 by incorrectly applying 38 C.F.R. § 4.96(d).  Specifically, since the Veteran has a diagnosis of asthma the reading most beneficial to the Veteran, either pre or post-bronchodilator should be used.  Also, the RO has been inconsistent in applying the PFT results to DC 6602 by applying the FEV1/FVC reading in the December 2009 PFT and applying the FEV-1 reading in the October 2013 PFT.  Moreover, the Veteran has submitted additional private PFT results dated in January 2010, June 2010, and February 2012 which have not yet been considered by the AOJ.  Furthermore, during the September 2014 Board hearing, the Veteran's representative stated that the Veteran now had a confirmed diagnosis of COPD and that his disability should be recharacterized and rated accordingly.  On remand, the AOJ should be mindful of 38 C.F.R. § 4.96(d), apply the PFT finding which is the most beneficial for the Veteran, and consider whether using another diagnostic code, such as DC 6604 (pertaining to COPD), would be more favorable for the Veteran.

Also, as above, during the September 2014 Board hearing, the Veteran testified that he had worked as a truck driver for the past 30 years and that his recent diagnosis of COPD disqualified him from driving a commercial vehicle but that he lied to his employer about his COPD diagnosis so that he could continue to work.  The Veteran explained that he was not qualified for any other work the Veteran's representative further explained that the Veteran's service-connected disability would eventually cost him his livelihood.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected asthmatic bronchitis with emphysema.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disability.  Furthermore, an opinion should be retained regarding the functional effect that the Veteran's service-connected asthmatic bronchitis with emphysema has on his ability to perform the activities of daily living, to include the physical acts required for employment. 

Also, pursuant to Rice, the TDIU claim on appeal is considered to have been filed in November 2009 (the date of the Veteran's claim for an increased rating).  Significantly, while the Veteran did not meet the criteria for a TDIU on a schedular basis prior to October 21, 2013, the Board has expanded the appeal to include consideration of the Veteran's entitlement to a TDIU as a component of the claim for a higher rating on appeal prior to October 21, 2013 to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

Finally, the Board notes that there appear to be outstanding VA and private treatment records not yet associated with the claims file.  Notably, the most recent VA treatment records in the file are dated in December 1995.  However, during the September 2014 Board hearing, the Veteran testified that he recently began receiving treatment at VA by Dr. E.R.S.  As above, the record includes an August 2014 statement from Dr. E.R.S. but does not contain any treatment records from Dr. E.R.D.  Furthermore, during the September 2014 Board hearing, the Veteran testified that he had been receiving treatment from Dr. E. since 2009/2010.  Subsequently, the Veteran submitted private treatment records dated from December 2009 through September 2010.  However, these records appear to be from a Dr. M.P., not Dr. E. as described by the Veteran.  As such, on remand, an attempt should be made to obtain any outstanding VA and/or private treatment records.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran provide the names and addresses of all medical care providers who have treated him for his service-connected asthmatic bronchitis with emphysema, including any private providers (particularly records from Dr. E. beginning 2009/2010).  After obtaining any necessary authorization from the Veteran, request all identified records and follow all procedures for obtaining records outlined in 38 C.F.R. § 3.159.

3.  Obtain all outstanding VA treatment records dated from December 1995 to the present (particularly any recent records from Dr. E.R.S.), and associate them with the claims file.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his asthmatic bronchitis with emphysema.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

In this regard, the examiner should indicate the nature and severity of all manifestations of the disorder.  Specifically, the examiner shall address whether, prior to October 21, 2013, the Veteran had an FEV-1 of 40-to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The findings should also address whether, at any point during the appeal beginning in November 2009, the Veteran has had an FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

The examiner should also specifically comment on the functional effects that the Veteran's service-connected asthmatic bronchitis with emphysema has on his ability to perform the activities of daily living, to include the physical acts required for employment.  

All opinions expressed must be accompanied by a supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A.AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


